Title: To Alexander Hamilton from Oliver Wolcott, Junior, 15 January 1796
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Treasury Department January 15th. 1796
Sir,

The question upon the Constitutionality of the Act imposing duties on Carriages, will I expect be determined by the Supreme Court the next month. I request you if possible to attend the trial as Counsel for the United States. Mr. Lee the Attorney General is now here & will be able to inform you of the time when the trial will come on, and will concert with you the measures proper to be pursued.
I am with perfect respect   Sir,   Your Most Obedient Servant

Oliv. Wolcott Jr.
Alexander Hamilton Esquire

